OFFICE    OF THE ATTORNEY           GENERAL       OF TEXAS
                                        AUSTIN




              lThr rahool dlrtrlot in quaation hsa lppllad for
        tranrportatlonrid only under tha tarnu oi tha above
        quota   pM@TSph it a0 lir8 With all Of tha OOnditiCN
        1at out in 8ho pray      3 In thrt it rrooirrr      no Other
        typa or rid,  rlthor   8uition   or ul.ary  and ir mmda a9
        or more than threr conaclldatrd dlatrlotr        and oontains
        rlrty  rqcmxa lilra of territory mid t&y        ballrto that
        th e irlF p liOtitiOII
                             rhowr 8 naad   for traMpOrbtiOn      aid.
_- "^"""-----*n"8.v.3
                    . . -*.l."=D I. AcaZA"I"I*I.L
                                              OCI"IOY
                                                   "*&.I..
                                                        U,"OYSD
                                                             ,* T"X
                                                                  AlToIYI"
                                                                        G~YI".L
                                                                             0",I",, *s,l*T.*T
=sJ: ..
P;
c




    rohooldirtriotla qu*atlozl
    tionrld l# rpplld for,
                                      foqrr    nry   truly

                                 ATTOfUI3T   OZ?iitH~ 07 T6IAS


                                         /a/ L. H. nawallhn
                                 81
Lans. Ch. 8. nawa11.n
                                       Aanlatant